OPINION — AG — ** COURTHOUSE — DISTRICT COURT ROOM — PRIVATE USE ** GROUPS MAY USE THE DISTRICT COURT ROOM, WITH THE PERMISSION OF THE COUNTY COMMISSIONERS, WHEN THE SAME IS NOT BEING USED OR NEED FOR COURT PURPOSES, AND WHEN SUCH WILL NOT INTERFERE WITH PROPER COURT FUNCTIONS; BUT THE A.G. BELIEVES THAT, BEFORE DOING SO, IT SHOULD BE ASCERTAIN FROM THE DISTRICT JUDGE WHETHER THE COURT ROOM WILL BE NEEDED BY HIM WHEN IT IS DESIRED TO USE THE SAME FOR ANOTHER PURPOSES. (LEASE, OFFICE SPACE, COURTHOUSE COUNTY COMMISSIONERS, PERMISSION, PRIVATE GROUPS) CITE: 19 O.S. 339 [19-339], 19 O.S. 3 [19-3] (J. H. JOHNSON)